Case 1:18-cr-00103-SEB-DML Document 92 Filed 02/18/21 Page 1 of 1 PageID #: 263




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:18-cr-00103-SEB-DML
                                                      )
 MICHAEL A. MONTGOMERY, JR.,                          ) -01
                                                      )
                               Defendant.             )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Tim A. Baker’s Report and Recommendation that

 Michael A. Montgomery, Jr.’s supervised release be revoked, pursuant to Title 18, U.S.C.

 §3401(i) and Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583,

 the Court now approves and adopts the Report and Recommendation as the entry of the Court,

 and orders a sentence imposed of imprisonment of nine (9) months in the custody of the Attorney

 General or his designee, with no supervised release to follow. The Court recommends that

 Defendant receive mental health counseling and treatment for his substance use.

        SO ORDERED.

                   2/18/2021
        Date: ______________________                   _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana
 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office

 United States Marshal Service
